Thomas, J.:
Two policemen arrested the defendant and another boy (White by name) near the corner of Atlantic and Buffalo avenues in East New York, and took them to the corner of Ralph avenue (about one block distant), from which neighborhood they had run away. There they were confronted with the complainant, Mary Donohue, who, as she says, had had two glasses of beer, obtained she knows not where, and was under *212the influence of liquor, and who complained that one boy held her.while the'other took her watch and chain, and money. She identified White as the one that took the articles, but as -to the defendant said she did not know." According to her story, the robbery took place at Atlantic avenue and Williams place, one and a half miles away from the scene of the above events. If the boys in question participated in the robbery at that distant point, them continued relation to her at Ealph and Atlantic avenues is something of a mystery. But it is certain that White, with the defendant, ran away; that he did rob her somewhere, for when brought back to her as above stated he took, the watch and chain from his shoe.
. ■ The only evidence against the defendant is that he ran away with White, who robbed her, and that when caught he (the .defendant) told the officjers that they were only fooling. The woman says that there ¡Were three persons engaged in the robbery. White is one, the person attacked by Parkinson, maybe, ■ is another, and the defendant would make a third. Parkinson, himself intoxicated by his own confession, came out of a saloon and met. Donohue in distress and with her went across the way, where he assaulted a person, assuming that he Was one of the depredators, and at the time saw two boys sitting in a doorway, neither of whom tie identified, who ran away. However, these boys were the defendant and White.
The question is whetbjer the defendant is .proven guilty of this robbery beyond a reasonable, doubt from the fact that he was in association with Wlhite and ran away .and made the statement that he did to the officers, as if conscious of it. Although Donohue, in ¡describing the scene, states that the. defendant held her, she is- evidently speaking upon the assumption that he was one of the two, for she did not recognize him at the time and it is not .presumable that she did so later/
A new trial should be ¡ordered.' '
Jenks, P. J., Carr and Woodward, JJ.,. concurred; Burr,J., dissented. I
.Judgment of cOnvictiojn of the Children’s Court, City of New York, reversed and new ¡trial orderéd.